DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on May 17th, 2018, (KR10-2018-0056421). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated September 3rd, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  the limitation “a second DOD pattern” in the final line should read “a second DOE pattern”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the limitations “a guide unit formed to be long” and “the incident illumination light” are unclear and renders the claim indefinite. Specifically it is unclear how long the guide unit must be as “long” is a relative term and not defined here. Further, “the incident illumination light” lacks antecedent basis and appropriate correction is required. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “a guide unit”. 
Regarding claim 2, the limitation “the light transmissive material” lacks antecedent basis. Appropriate correction is required. 

Regarding claims 3-10, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukawa (US 2012/0044571 A1).
Regarding claim 1, Mukawa teaches a display apparatus, comprising: 
	an output unit to form an image and output it to the front (See, e.g., the combination of elements 151-153 and the portion of face 322 directly in front of the user’s eye in Fig. 21A which outputs an image to the “front” insofar as it generates and outputs an image to the user’s eye from the closest surface to the eye); 
	a lens unit disposed in front of the output unit to transmit the image to be output and transfer the image to the front (See, e.g., collimator optical system 112 in Fig. 21A which is “in front” of the output unit depending on which side of the optical path one starts from); 
	a guide unit formed to be long and having at least one pair of total reflection surfaces, a part of which is disposed between the output unit and the lens unit, in which a transmission path through which the illumination light incident from one side moves to the other side through at least one or more internal total reflections is formed (See, e.g., device 320 in Fig. 21A which includes light guiding plate 321 and diffraction gratings 330 and 340, as well as two TIR surfaces, i.e. faces 322/323, facing each other and forming a transmission path. Note that the guide unit is at least partially between the output unit and the lens unit as cited herein. Finally, note that this limitation is met in light of the 112 rejection above); and 
	a diffraction unit which is disposed on the transmission path and transmits the incident illumination light with a predetermined pattern to the output unit at a predetermined angle (See, e.g., at least grating member 340 in Fig. 21A which is a diffraction unit per paragraph [0005] and which transmits light from itself through surface 322 to the user’s eye in a broad sense, if applicant wishes this limitation to mean the diffraction unit literally passes light through its body without reflecting, then language to that effect should be implemented); 
	wherein the diffraction unit selectively refracts or reflects the light corresponding to the characteristic of the incident illumination light to transmit the refracted or reflected light in a predetermined direction (See, e.g., the light rays in Fig. 21A and note that the grating 340 transmits light from itself through surface 322 to the user’s eye in a broad sense, if applicant wishes this limitation to mean the diffraction unit literally passes light through its body without reflecting, then language to that effect should be implemented).
Regarding claim 2, Mukawa teaches the device set forth above and further teaches wherein the guide unit comprises the total reflection surfaces which are integrally formed of the light transmissive material and face each other, which enable the incident illumination light to be transmitted to the output unit via the diffraction unit (See, e.g., Fig. 21A which shows this).
Regarding claim 3, Mukawa teaches the device set forth above and further teaches wherein the guide unit further comprises an auxiliary total reflection surface which is provided at one end portion in the longitudinal direction and reflects the illumination light incident at a predetermined inclination angle with respect to the total reflection surface (See, e.g., grating 330 in Fig. 21A).
Regarding claim 4, Mukawa teaches the device set forth above and further teaches wherein the diffraction unit refracts or reflects corresponding to a pattern selectively predetermined according to the characteristic of the incident illumination light (Note that this is how the device normally works, as the grating interacts with a predetermined pattern/image to display to a user necessarily).
Regarding claim 5, Mukawa teaches the device set forth above and further teaches wherein the diffraction unit transmits the illumination light incident on the transmission path (Note that as explained above grating 340 transmits light from itself through surface 322 to the user’s eye in a broad sense, if applicant wishes this limitation to mean the diffraction unit literally passes light through its body without reflecting, then language to that effect should be implemented).
Regarding claim 6, Mukawa teaches the device set forth above and further teaches wherein the diffraction unit is provided on the total reflection surface inside the guide unit (See, e.g., Fig 21A which shows the gratings 330 and 340 on face 323 of the light guiding plate 321).
Regarding claim 7, Mukawa teaches the device set forth above and further teaches wherein the diffraction unit reflects the illumination light incident on the transmission path (See, e.g., Fig. 21A which shows this).
Regarding claim 8, Mukawa teaches the device set forth above and further teaches wherein the diffraction unit comprises a first diffraction portion which has a first DOE pattern and is disposed adjacent to the output unit on the other side of the guide unit along the transmission path; and a second diffraction portion which is spaced apart from the first diffraction portion inside the guide unit and has a second DOD pattern (See, e.g., gratings 340 and 330 in Fig. 21A which are both diffractive portions and spaced apart and grating 340 is adjacent to at least the part of the output unit corresponding to the portion of face 322).
Regarding claim 9, Mukawa teaches the device set forth above and further teaches wherein the diffraction unit comprises a hologram optical element (HOE), and refracts or reflects the light in a predetermined direction corresponding to the characteristic of the incident illumination light (See, e.g., paragraph [0005] which explains this).
Regarding claim 10, Mukawa teaches the device set forth above and further teaches wherein the output unit selectively reflects at least a part of the incident illumination light, forms an image, and transfers the image to the front (Note that at least element 152, cited as part of the output unit above, reflects a portion of light as shown in Fig. 21A).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872